Exhibit 10.1

INDEMNIFICATION PRIORITY AGREEMENT

This INDEMNIFICATION PRIORITY AGREEMENT, dated as of January 11, 2010 (this
“Agreement”), is among The Blackstone Group, L.P. a Delaware limited partnership
(“Blackstone”), The Goldman Sachs Group, Inc., a Delaware corporation (“Goldman
Sachs”), Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership
(“KKR”), TPG Capital, L.P. a Delaware limited partnership (“TPG” and, together
with Blackstone, Goldman Sachs and KKR, the “Sponsors”), LVB Acquisition, Inc.,
a Delaware corporation (“Parent”), and Biomet, Inc., an Indiana corporation (the
“Company”).

WHEREAS, Parent and the Company have entered into one or more monitoring,
stockholder, indemnification and other agreements (any such agreement or
agreements, collectively, the “Company Indemnification Agreements”) providing
for, among other things, the indemnification of and advancement of expenses
incurred by the Sponsors, their affiliated funds and their respective directors,
members, managers, partners, affiliates and controlling persons for certain
matters described therein (the Sponsors, their affiliated funds, and their
respective directors, members, managers, partners, affiliates and controlling
persons, collectively, the “Sponsor Indemnified Parties”);

WHEREAS, one or more executives or principals of the Sponsors or their
affiliates may serve as a director of Parent or the Company and one or more
other persons (who are not executives or principals of the Sponsors or their
affiliates) may serve as a director of Parent or the Company as an appointee or
designee of the applicable Sponsor (any such person or persons, the “Sponsor
Directors”);

WHEREAS, the Sponsor Directors may have entered into indemnification agreements
with Parent or the Company providing for indemnification and advancement of
expenses for the Sponsor Directors in connection with their service as a
director of Parent or the Company and the Sponsor Directors may, in their
capacities as directors of the Company, be indemnified and/or entitled to
advancement of expenses under Parent’s or the Company’s certificate or articles
of incorporation, by-laws, limited liability company operating agreement,
limited partnership agreement or other organizational documents or policies of
insurance procured by Parent or the Company (in each case, a “Company Director
Indemnity”);

WHEREAS, the Sponsors and/or their respective affiliates and controlling persons
(in this capacity, collectively, the “Sponsor Indemnitors”) have (i) entered
into one or more limited partnership agreements, limited liability company
operating agreements and other agreements, (ii) certificates and articles of
incorporation, by-laws, and other organizational documents and (iii) obtained
insurance (any such agreements, documents or insurance, collectively, the
“Sponsor Indemnification Agreements”), in each case, providing for, among other
things, indemnification of and advancement of expenses for the Sponsor Directors
for, among other things, the same matters that are subject to indemnification
and advancement of expenses under the Company Indemnification Agreements and the
Company Director Indemnity; and

WHEREAS, Parent, the Company, and the Sponsors wish to clarify certain matters
regarding the indemnification and advancement of expenses provided under the
Company Indemnification Agreements and the Company Director Indemnity as
compared to the indemnification and advancement of expenses provided for under
the Sponsor Indemnification Agreements;

NOW, THEREFORE, in consideration of the foregoing recitals and the premises
hereinafter set forth, Parent, the Company, and the Sponsors hereby agree as
follows.



--------------------------------------------------------------------------------

1.    Parent and the Company hereby acknowledge and agree that, as among the
Company, Parent and the Sponsor Indemnitors, the obligation to indemnify or
advance expenses to any Sponsor Director for the matters covered thereby, under
either any Company Indemnification Agreement or Company Director Indemnity,
shall be payable in the following priority: The Company shall be the primary
source of indemnification and advancement of such Sponsor Director in connection
therewith, Parent shall be the secondary source of indemnification and
advancement, and any obligation on the part of any Sponsor Indemnitor under any
Sponsor Indemnification Agreement to indemnify, or advance expenses to, such
Sponsor Director shall be tertiary to the Company’s and, then, Parent’s
obligations and shall be reduced by any amount that the Sponsor Director may
collect as indemnification or advancement from the Company and/or the Parent. In
the event that the Company and/or the Parent fails to indemnify or advance
expenses to a Sponsor Director as required or contemplated by any Company
Indemnification Agreement or Company Director Indemnity (such amounts, the
“Unpaid Director Indemnity Amounts”) and any Sponsor Indemnitor makes any
payment to or on behalf of such Sponsor Director in respect of indemnification
or advancement of expenses under any Sponsor Indemnification Agreement on
account of such Unpaid Director Indemnity Amounts, such Sponsor Indemnitor shall
be subrogated to the rights of such Sponsor Director under any Company
Indemnification Agreement or Company Director Indemnity, as the case may be, and
such Sponsor Indemnitor shall, to the fullest extent permitted by law, be
indemnified and held harmless jointly and severally by Parent and the Company
for such payments, in respect of such Unpaid Director Indemnity Amounts.

2.    Each of Parent and the Company hereby agrees that, to the fullest extent
permitted by applicable law, its obligation to indemnify Sponsor Indemnified
Parties under the Company Indemnification Agreements shall include any amounts
expended by any Sponsor Indemnitor under the Sponsor Indemnification Agreements
in respect of indemnification or advancement of expenses to any Sponsor Director
in connection with litigation or other proceedings involving his or her service
as a director of Parent or the Company to the extent such amounts expended by
such Sponsor Indemnitor are on account of any Unpaid Director Indemnity Amounts.

3.    Each of Parent and the Company hereby agrees that it will not amend any
Company Director Indemnity as in effect on the date hereof to alter the rights
of any Sponsor Director in any manner that would alter any Sponsor Director’s
rights with respect to conduct pre-dating the date of any such amendment without
the consent of the Sponsors.

4.    Except as otherwise provided herein, this Agreement may be amended or
modified only by a writing executed by each of the parties hereto.

5.    The provisions of this Agreement shall inure to the benefit and be binding
upon the parties hereto and the provisions of this Agreement shall inure to the
benefit of the Sponsor Directors and the other Sponsor Indemnified Parties, all
of whom are intended to be third party beneficiaries thereof. The rights,
indemnities and remedies herein provided are cumulative and are not exclusive of
any rights, indemnities or remedies that any party or other Sponsor Indemnitee
may otherwise have by contract, at law or in equity or otherwise, provided that
(i) to the extent that any Sponsor Indemnitee is entitled to be indemnified by
Parent or the Company and by any other Sponsor Indemnitee or any insurer under a
policy procured by any Sponsor Indemnitee, the obligations of Parent or the
Company hereunder shall be primary and the obligations of such other Sponsor
Indemnitee or insurer secondary, and (ii) neither Parent nor the Company shall
be entitled to contribution or indemnification from or subrogation against such
other Sponsor Indemnitee or insurer.

6.    This Agreement shall be governed by and construed in accordance with the
laws of the state of incorporation of Parent and the Company, as applicable,
regardless of the law that might be applied under principles of conflict of laws
to the extent such principles would require or permit the

 

-2-



--------------------------------------------------------------------------------

application of the laws of another jurisdiction. No suit, action or proceeding
with respect to this Agreement may be brought in any court or before any similar
authority other than in a court of competent jurisdiction in the state of
incorporation of Parent or the Company, as applicable, and the parties hereto
hereby submit to the exclusive jurisdiction of such courts for the purpose of
such suit, proceeding or judgment. Each party irrevocably waives trial by jury
in any legal action or proceeding in relation to this Agreement and for any
counterclaim therein.

7.    No Sponsor Indemnitor shall seek any order of a court or other
governmental authority that would prohibit or otherwise interfere with the
performance of any of the Company’s and/or Parent’s advancement, indemnification
and other obligations under this Agreement.

8.    Wherever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

9.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. A signature of a party transmitted by facsimile or other
electronic means shall constitute an original for all purposes.

* * * * *

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

SPONSORS:

THE BLACKSTONE GROUP, L.P.

 

 

By:       /s/ Robert L. Friedman     Name: Robert L. Friedman     Title: Chief
Legal Officer

 

THE GOLDMAN SACHS GROUP, INC.

 

 

By:       /s/ Adrian Jones     Name: Adrian Jones     Title: Attorney-in-Fact

 

KOHLBERG KRAVIS ROBERTS & CO. L.P.

 

 

By:       /s/ David Sorkin     Name: David Sorkin     Title: General Counsel

 

TPG CAPITAL, L.P.

By:     Tarrant Capital, LLC By:       /s/ Clive D. Bode     Name: Clive D. Bode
    Title: Vice President and Secretary



--------------------------------------------------------------------------------

LVB ACQUISITION, INC.

By:       /s/ Bradley J. Tandy     Name: Bradley J. Tandy    

Title:  Senior Vice President, General Counsel

          and Secretary

 

BIOMET, INC.

By:       /s/ Jeffrey R. Binder     Name: Jeffrey R. Binder    

Title:  President and Chief Executive Officer